Citation Nr: 0638049	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for panic 
disorder with agoraphobia with a 50 percent evaluation, 
effective January 14, 1999.  

In a March 2006 statement in lieu of VA Form 646, the 
veteran's representative asserted that in his March 2004 Form 
9 (substantive appeal), the veteran had requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  The record reflects that the veteran indicated on 
his March 2004 Form 9 that he did not want a Board hearing.  
In any event, an April 2006 letter from the RO informed the 
veteran that he was scheduled for a Travel Board hearing in 
June 2006.  In a May 2006 Report of Contact, the veteran's 
representative cancelled the hearing request on behalf of the 
veteran.  Accordingly, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).  


FINDING OF FACT

The veteran's panic disorder with agoraphobia causes total 
occupational and nearly total social impairment.  


CONCLUSION OF LAW

The criteria for an initial schedular evaluation of 100 
percent for panic disorder with agoraphobia have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9412 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Panic disorder with agoraphobia is evaluated as 50 percent 
disabling under Diagnostic Code 9412.  38 C.F.R. § 4.130, 
Diagnostic Code 9412.  This diagnostic code rates panic 
disorder and/or agoraphobia according to the General Rating 
Formula for Mental Disorders.  According to this formula, a 
50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

VA and private outpatient treatment records from March 1991 
to April 2004 reflect ongoing treatment for anxiety, panic 
attacks, and agoraphobia, treated with medication.  

The record includes a September 1997 SSA decision which found 
that the veteran was unable to work since November 1995 due 
to a back injury and an anxiety disorder.  

Records associated with this SSA decision include a January 
1997 intake evaluation by a counselor from the Virginia 
Department of Rehabilitative Services (DRS).  The evaluation 
was performed at the veteran's home because he had a panic 
attack when he tried to attend an intake at the counselor's 
office.  The veteran reported that he rarely left the small 
neighborhood area or his home.  He stated that he stopped 
working outside the home and built a body shop behind his 
home which he ran for 15 years until his wife died in 1994.  
He stated that she handled everything outside the shop for 
him, but that after her death he could not go on.  He also 
described a back impairment, resulting from a fall on the 
job, with several motor vehicle accidents since.  

The counselor noted that the veteran would be totally limited 
in lifting over 25 pounds, standing or sitting for prolonged 
periods, and could not stand for more than 1 hour without 
having to go to bed.  She added that his mental disability 
would limit him in where he could work and the number of 
people he could tolerate around him.  She added that the 
veteran might need to find work he could do in his shop, but 
with his physical limitations and an 8th grade education, the 
veteran was not sure what type of work he could perform.  
Prior to closing his case, the counselor noted in March 1997 
that the veteran could work but that the motivation was not 
there and it would take a lot for him to be successful.  

In an August 1997 memorandum the counselor opined that the 
veteran was unable to work because he could not deal with 
stress even in his day to day living environment, and she was 
certain he could not deal with such stress outside the home.  
She added that, the way the veteran complained of back pain, 
she did not believe he could handle the physical work he had 
once performed in this shop.  

In an April 1997 treatment note, indicating a diagnosis of 
panic disorder with agoraphobia, the veteran's private 
physician, Dr. A., stated that she had no doubts that the 
veteran was not employable, and that his physical problems 
were rather on risk, but that the mental problems were worse.  
She added that she suspected the veteran was depressed, but 
that he refused to take anything stronger than Xanax.  

At treatment in November 1999 Dr. A. noted that the veteran 
was still pretty agoraphobic, and submitted a letter to VA 
indicating that, because of his agoraphobia and panic 
attacks, the veteran was unable to travel further than 2 to 3 
miles from his home.  At treatment for gastritis in January 
2001, Dr. A. noted that the veteran had been married for a 
couple of years and that this was a good relationship.  

VA treatment records for panic disorder with agoraphobia from 
July 2001 to July 2002 note that at treatment in July 2001 
the veteran reported that he was doing well and was able to 
go places as long as he had someone with him, usually his 
wife, and noted that prior to starting Zoloft, he was hardly 
able to leave the house at all.  He denied overt panic 
attacks, but reported that he did not sleep well at times, 
causing him to be nervous.  Appetite was fair, mood was 
neutral, the veteran denied suicidal or homicidal ideation, 
and the psychiatrist noted no objective anxiety and assigned 
a Global Assessment of Functioning (GAF) score of 55.  

On mental status examination in January 2002 the veteran's 
affect was slightly restricted with mood euthymic to slightly 
dysthymic.  He had no psychotic symptomatology and no 
suicidal or homicidal ideation.  Cognitive function, 
judgment, and insight were intact.  The psychiatrist again 
assigned a GAF score of 55.  In July 2002 the veteran was 
pleasant with a slightly increased anxiety level.  There were 
no suicidal or homicidal ideations and no psychosis.  The 
psychiatrist again assigned a GAF score of 55.  
 
In March 2003 the veteran underwent VA examination for 
psychiatric evaluation.  He reported the onset of psychiatric 
problems in 1962 in service, with recurring episodes of 
panic.  He sought psychiatric treatment following separation, 
and he reported that the episodes became progressively worse 
over several years.  The veteran reported alcohol use 
following separation, but stated that he had been sober since 
1970.  

The veteran described discrete periods of intense fear and 
discomfort which developed abruptly, peaked within 10 
minutes, and lasted 4 to 5 hours.  He reported that these 
episodes occurred approximately once a month, and were marked 
by sweating of the hands, shortness of breath, choking, 
severe tightness of the chest, dizziness, and faintness.  He 
stated that these episodes were accompanied by feelings of 
unreality, strong fear of losing control, fear of dying, and 
uncomfortable hot flushes.  There was no evidence of 
trembling or shaking, nausea, or abdominal distress.  

The veteran also described intense anxiety about being in 
places from which escape might be difficult.  He stated that 
he could not leave his home at night and that during the 
daytime he could travel up to 3 miles from his house, but 
that anxiety and panic symptoms increased as the distance 
from his home increased.  He added that he was unable to 
drive a motor vehicle, relied on his wife for transportation, 
and stated that he felt less anxious when she was around.  He 
reported avoiding crowds and stated that he rarely ever ate 
meals away from home and that, while he had had panic 
episodes at home in the past, he felt that they were less 
likely to occur there.  

The examiner found that the veteran met the DSM-IV criteria 
for panic disorder with agoraphobia.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM-IV).  On mental 
status examination, the veteran appeared nervous and tense.  
He showed no grossly disorganized or catatonic behavior, but 
he did show some psychomotor agitation.  Speech was 
appropriate, with logical associations.  Mood was low, with 
affect appropriate to the mood, without apparent flattening.  
The veteran denied suicidal or homicidal thoughts or 
intentions and acute auditory or visual hallucinations.  He 
expressed no frankly delusional ideas and showed no signs of 
bizarre grandiose ideation.  Concentration ability seemed 
intact and memory appeared normal for his age.  The diagnosis 
was panic disorder with agoraphobia, and the examiner 
assigned a GAF score of 40.  

At VA treatment in July 2003 the veteran reported that he had 
been married for over 3 years and that his panic attacks were 
in control.  On mental status examination the veteran did not 
have signs of anxiety and his mood seemed euthymic, with 
affect broad and related.  He was not psychotic, suicidal, or 
homicidal, and he had no other acute emotional concerns.  The 
assessment was a history of panic disorder with agoraphobia 
and that the veteran seemed stable on Xanax.  A GAF sore of 
50 was assigned.  

In a December 2003 statement in support of his claim, the 
veteran indicated that he went to DRS in 1997 for assistance 
in obtaining a job, but that he was told they could not do 
anything due to his agoraphobia and panic attacks, and that 
he was told to sign up for disability benefits.  A March 1997 
Certificate of Ineligibility for DRS, completed by the same 
counselor who performed the January 1997 intake evaluation, 
indicated that the veteran's case was being placed in 
inactive status because it did not appear that the veteran 
was eligible for vocational rehabilitation services because, 
due to combination of disabilities, the veteran had decided 
it was best to go for disability benefits.  

In a June 2004 letter, the veteran's wife stated that she 
married the veteran in February 2000 and that he could only 
travel about 1/2 mile from home.  She stated that she did all 
the shopping, got his medications, and took him to the 
doctor.  She reported that she tried to get the veteran to go 
shopping with her, but that he got really nervous in crowds, 
and that they had tried one time, but he had to leave because 
of his nerves.  She added hat if they went out to eat they 
did not leave their town.  The veteran's wife described a 
fall in August, in which she broke her ankle, and stated that 
she had to call her daughter to take her to the hospital 
because the veteran could not drive her the three miles from 
their home.  Similarly, she reported an incident of chest 
pains when she had to call an ambulance to get her because 
her husband could not take her.  She stated that the 
veteran's inability to assist her in these ways, or to visit 
his daughter and grandchildren, upset him.  

A July 2004 note from Dr. E. confirms that the veteran has a 
diagnosis of agoraphobia with panic attacks and could not 
travel more than 1 to 11/2 miles from his home independently.  

In an August 2004 statement, the veteran stated that his wife 
was in North Carolina because her father died and that he was 
hurt that he could not be with her for comfort.  

In cancelling the veteran's hearing in May 2006, his 
representative reported that the veteran was housebound due 
to his panic disorder, and had reportedly not left his county 
in 31 years.

The veteran has not been gainfully employed at any time since 
the effective date of service connection.  He has, at times, 
been given GAF scores indicative of only moderate impairment, 
but his more recent scores are indicative of an inability to 
maintain gainful employment because of his service connected 
psychiatric disability.  The Social Security records show 
that while benefits were awarded based on the combination of 
non-service connected physical disability and psychiatric 
impairment, the Social Security counselor found that stress 
alone would prevent employment.

The weight of this evidence is that the veteran has 
experienced total occupational impairment as the result of 
the service connected psychiatric disability since the 
effective date of service connection.  

The veteran has been able to maintain a marriage, and go to 
restaurants near his home.  He therefore does not have total 
social impairment.  He does, however, experience serious 
social impairment inasmuch as he is unable to travel more 
than a few miles from his home even to visit his daughter.  

In evaluating psychiatric disability, ratings will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).  Given that the psychiatric disability 
results in total occupational impairment and serious social 
impairment, the Board finds that the disability more closely 
approximates the criteria for a 100 percent rating.  
38 C.F.R. § 4.7 (2006); see 38 C.F.R. § 4.21 (2006) 
(providing that it is not expected that all cases will show 
all findings specified in the rating criteria).  Accordingly, 
a 100 percent rating is granted effective from the date of 
service connection.


ORDER

An initial evaluation of 100 percent is granted for panic 
disorder with agoraphobia, effective January 14, 1999.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


